internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi b09-plr-137303-02 date date legend taxpayer taxpayer date trust a_trust b daughter a daughter b date x a corporation y b year date plr-137303-02 dear this is in response to a letter dated date on behalf of taxpayer and the estate of taxpayer and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer established trust a an irrevocable_trust for the benefit of daughter a and her descendants and trust b an irrevocable_trust for the benefit of daughter b and her descendants article fourth of trust a provides that daughter a is the initial beneficiary of trust a article fifth paragraph a of trust a provides that during daughter a’s lifetime the trustee shall at any time pay or apply so much of the principal or so much of the net_income of trust a as is required for the health education maintenance and support of daughter a article fifth paragraph b of trust a provides that upon the death of daughter a the trustee shall hold administer or distribute the then remaining principal and undistributed_income of the trust to or for the benefit of such persons corporations or organizations whether outright or in trust and upon such terms and conditions as daughter a shall appoint by a will duly admitted to probate and specifically referring to and exercising this power_of_appointment however daughter a may not appoint to or for the benefit of herself her creditors her estate or the creditors of her estate to the extent that daughter a does not exercise this exclusive special power to appoint by will then upon the death of daughter a the trustee shall divide trust a into as many equal shares as there are children of daughter a then living and children of daughter a then deceased but leaving issue then living each share of each trust shall constitute and be held administered and distributed by the trustee as a separate trust article fifth paragraph b c of trust a provides that if there are no issue of daughter a then living the trust estate shall be distributed one-half ½ to the persons who would be the heirs of taxpayer and the other one-half ½ to the persons who would be the heirs of taxpayer and if either taxpayer or taxpayer have no heirs then all to the heirs of the other the terms of trust b are identical to trust a except that the primary beneficiaries of trust b are daughter b and her descendants on date taxpayer and taxpayer funded trust a with x shares of corporation common_stock with a total reported value of dollar_figurea and funded trust b with y shares of corporation common_stock with a total reported value of dollar_figureb taxpayer and taxpayer each reported the transfers to trust a and trust b on timely filed year plr-137303-02 form sec_709 united_states gift and generation-skipping_transfer_tax return taxpayer and taxpayer each consented to have the gifts made by them to third parties during the calendar_year as made one-half by each of them taxpayer and taxpayer relied on an accountant to prepare their year gift_tax returns the accountant incorrectly reported the year transfers to trust a and trust b and did not effectively allocate taxpayer 1's and taxpayer 2's respective gst exemptions to trust a and trust b taxpayer died on date no additional transfers have been made to trust a or trust b taxpayer and the estate of taxpayer have requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make allocations of taxpayer 1’s and taxpayer 2's gst exemptions for the transfers to trust a and trust b in year and as a result of such allocations trust a and trust b will each have an inclusion_ratio of zero sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be plr-137303-02 granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-137303-02 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and the estate of taxpayer are granted an extension of time of days from the date of this letter to make allocations of taxpayer 1’s and taxpayer 2's available gst exemptions with respect to the transfers to trust a and trust b in year the allocations will be effective as of date the date of the transfers to the trusts and the gift_tax value of the transfers to the trusts will be used in determining the amount of gst_exemption to be allocated to trust a and trust b provided the amount of gst_exemption allocated to trust a and trust b is equal to the value of the property transferred to trust a and trust b for federal gift_tax purposes trust a and trust b will each have an inclusion_ratio of zero the allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to trust a and trust b in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and the estate of taxpayer this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
